Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 1 of 22 PageID: 1181



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



   SIMON MAJDIPOUR, et al.,

                 Plaintiffs,
                                                        Case No. 2:12-cv-07849-WHW-CLW
          v.

   JAGUAR LAND ROVER NORTH AMERICA,
   LLC,

                 Defendant.




    DECLARATION OF PAYAM SHAHIAN IN SUPPORT OF PLAINTIFFS’ MOTION
     FOR AWARD OF ATTORNEY'S FEES, EXPENSES AND INCENTIVE AWARDS


  Payam Shahian (pro hac vice)
  STRATEGIC LEGAL PRACTICES, APC
  1840 Century Park East, Suite 430
  Los Angeles, CA 90067
  Telephone: (310) 929-4900
  Facsimile: (310) 943-3838

  Attorneys for Plaintiffs and the Proposed Class




                                                    1
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 2 of 22 PageID: 1182




                             DECLARATION OF PAYAM SHAHIAN

         I, Payam Shahian, declare:

         1.      I am an attorney admitted to the Bar of the State of California. I am the Managing

  Partner of Strategic Legal Practices, APC (“Strategic”), counsel of record for Plaintiffs in the

  above entitled matter. My knowledge of the information and events described herein derives

  from a combination of my personal knowledge and a careful review of the file, relevant court

  records, and communications with other Plaintiffs’ counsel, and if called as a witness, I could

  and would competently testify thereto. I submit this declaration in support of Plaintiffs’ Motion

  for Award of Attorney's Fees, Expenses and Incentive Awards (“Motion”).

                   Strategic Legal Practices, APC’s Founding and Background

         2.      I graduated cum laude from UCLA in 2000 and then attended the University of

  California, Hastings College of the Law, from which I graduated in 2003.

         3.      Between 2004 and 2007, I worked at Bowman & Brooke LLP, a national defense

  firm where I primarily represented Ford Motor Company in over 150 consumer warranty cases.

         4.      Since 2007, I have represented both consumers and employees in well over 50

  class action matters.

         5.      In 2007, I joined a plaintiff class action firm, and in 2010, I established Strategic

  Legal Practices, APC ("Strategic"). Our practice has over twenty attorneys and focuses mainly
  on consumer class actions and breach of warranty cases.

         6.      Since 2010, Strategic has achieved final approval on behalf of hundreds of

  thousands of consumers in twelve separate nationwide or multi-state consumer class action

  settlements. (See infra ¶ 9.)

                              Certification of Contested Class Actions

         7.      Strategic has successfully certified contested class actions in the consumer

  protection and employee rights contexts. In Falco v. Nissan N. Am. Inc., No.

  CV1300686DDPMANX, 2016 WL 1327474 (C.D. Cal. Apr. 5, 2016), leave to appeal denied
  (July 19, 2016), I, along with co-counsel, helped certify a California and Washington class of


                                                   1
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 3 of 22 PageID: 1183




  Nissan owners and lessees alleging violations of, among others, California’s Unfair Competition

  Law, Consumer Legal Remedies Act, Song-Beverly Consumer Warranty Act, and Washington’s

  consumer protection statutes in connection with allegations that Nissan failed to disclose, pre-

  purchase, material information about the timing chain tensioning system to the class members. In

  Keegan v. American Honda Motor Co., Inc., 284 F.R.D. 504 (C.D. Cal. June 12, 2012), I, along

  with co-counsel, helped certify a multi-state class of owners and lessees of 2006-2007 Honda

  Civics and 2006-2008 Honda Civic Hybrids with defective rear suspensions. In addition to

  certifying various causes of action, based on my personal research, Keegan was the first case in

  which an implied warranty cause of action under the Song-Beverly Act was certified. In Mazza

  v. Am. Honda Motor Co., Inc. (C.D. Cal., Case No. 07-07857 C.D. Cal.), as one of the lead

  attorneys in the case, I helped certify a nationwide class of Acura owners alleging, inter alia,

  violations of California’s Unfair Competition Law and the Consumer Legal Remedies Act in

  connection with allegations that Honda failed to disclose, pre-purchase, material information

  about the braking system to the class members. Mazza v. Am. Honda Motor Co., Inc., 254

  F.R.D. 610 (2008), vac’d by Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581 (9th Cir. 2012);

  but see Yamada v. Nobel Biocare Holding AG, Case No. 10-04849, Dkt. No. 144, 3 (C.D. Cal.

  Aug. 31, 2012) (noting that “the Court agrees with the Mazza dissent,” and holding that

  application of California law to the nationwide class was proper). See also In Re Pom Wonderful
  LLC Marketing And Sales Practices Litigation, 2012 WL 4490860 (C.D. Cal. 2012) (applying

  California law to the nationwide class). At the time, based on my personal research, Mazza was

  one of the first two cases to have successfully certified UCL and CLRA claims on behalf of a

  nationwide class. And in Meyer v. Bebe Stores, Inc., No. 14-267, ECF/CM Doc. No. 106 (Aug.

  22, 2016), Strategic, along with co-counsel, successfully certified a class of individuals who

  received text messages from Bebe after October 16, 2013, and defeated a motion to decertify and

  motion to strike the class allegations. See Meyer v. Bebe Stores, Inc., 2015 WL 431148 (N.D.

  Cal. Feb. 2, 2015); Meyer v. Bebe Stores, Inc., 2017 WL 558017 (N.D. Cal. Feb. 10, 2017).
                                          Appellate Practice


                                                   2
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 4 of 22 PageID: 1184




          8.      I also have experience in appellate practice, allowing me to fully litigate any

  consumer class actions while preserving the continuity that is established at the trial court level.

  See Aberdeen v. Toyota Motor Sales, U.S.A., Inc., 422 Fed. Appx. 617 (9th Cir. 2011) (affirming

  in part and reversing in part district court’s denial of class certification where plaintiff alleged

  Toyota failed to disclose the real-world fuel economy of the Prius); Price v. Automobile Club of

  Southern California, 2010 WL 2028529 (2010) (ruling that the lower court erred when

  sustaining defendant’s demurrer without leave to amend in putative class action alleging

  violations of Labor Code statutes and unfair competition); Khani v. Ford Motor Company, 215

  Cal. App. 4th 916 (April 2, 2013) (reversing trial court’s order, which had disqualified me and

  my law firm, Strategic, from representing Mr. Khani in a consumer warranty case because I

  formerly represented Ford).

                  Record of Settlements on Behalf of Consumers and Employees

          9.      As class counsel, I have achieved final approval on behalf of hundreds of

  thousands of consumers nationwide. See, e.g., Falco v. Nissan North America, Inc., Case No.

  2:13-cv-00686-DDP-MAN, Dkt. No. 323 (C.D. Cal. July 16, 2018) (as Co-Lead Class Counsel,

  achieved multi-state settlement on behalf of consumers of certain Nissan vehicles for alleged

  timing chain defect); Meyer v. Bebe Stores, Inc., Case No. 14-00267, Dkt. No. 164 (N.D. Cal.

  Dec. 6, 2017) (as Co-Lead Class Counsel, achieved nationwide settlement on behalf of
  consumers who received text messages from Bebe Stores, Inc.); Gray v. BMW of North America,

  LLC, Case No. 13-3417, Dkt. No. 86 (D.N.J. Aug. 24, 2017) (as Co-Lead Class Counsel,

  achieved nationwide settlement on behalf of consumers of certain BMW vehicles for alleged

  convertible top defect); Haghayeghi v. Guess?, Inc., Case No. 14-cv-00020, Dkt. No. 100 (S.D.

  Cal. Apr. 25, 2017) (as Co-Lead Class Counsel, achieved nationwide settlement on behalf of

  consumers who received text messages from Guess?, Inc.); Zakskorn v. American Honda Motor

  Co., Inc., Case No. 11-02610, Dkt. No. 86 (E.D. Cal. June 9, 2015) (as Co-Lead Class Counsel,

  achieved nationwide settlement on behalf of consumers of certain Honda Civic vehicles for
  alleged brake pad defect); Asghari v. Volkswagen Group of America, Case No. 13-02529, Dkt.


                                                     3
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 5 of 22 PageID: 1185




  No. 185 (C.D. Cal. May 29, 2015) (as Co-Lead Class Counsel, achieved nationwide settlement

  on behalf of consumers of certain Audi and Volkswagen vehicles for alleged oil consumption

  defect); Aarons v. BMW of North America, LLC, Case No. 11-7667, Dkt. No. 152 (C.D. Cal.

  April 29, 2014) (as class counsel, achieved nationwide settlement on behalf of consumer of

  certain MINI vehicles for alleged transmission defect); Keegan v. American Honda Motor Co,

  Inc., Case No. 10-09508, Dkt. No. 171 (C.D. Cal. Jan. 21, 2014) (as class-counsel, achieved a

  nationwide settlement on behalf of consumers of certain Honda Civics for alleged rear

  suspension defect); Kennedy-Lebar v. Volkswagen Group of America, Inc., Case No. 10-05126,

  Dkt. No. 100 (D.N.J. 2013) (as class counsel, achieved a nationwide settlement on behalf of

  consumers of certain Audi vehicles for alleged headlight defect); Sadowska v. Volkswagen

  Group of America, Inc., Case No. 11-00665, Dkt. No. 127 (C.D. Cal. 2013) (as class counsel,

  achieved a nationwide settlement on behalf of approximately 64,000 consumers of certain Audi

  vehicles for alleged transmission defect); In re Mini Windshield Actions (Ehrlich v. BMW), Case

  No. 10-01151, Dkt. No. 94 (C.D. Cal. 2012) (as class counsel, achieved a nationwide class action

  settlement on behalf of consumers of MINI Coopers for alleged windshield defects); Marsikian

  v. Mercedes-Benz USA, LLC, Case No. 08-04876, Dkt. No. 125 (C.D. Cal. 2010) (nationwide

  class action settlement involving over 100,000 vehicles with an alleged water leak defect).

                                    Schedule of Fees and Costs
           10. As of December 6, 2019, my firm has spent a total of 866.8 hours litigating this

    action, for a total lodestar of $502,741.00. These hours were reasonable and necessary given

    the complex nature of the case and the results achieved. The hours are also reasonable under

    the factors used by the federal and state courts in New Jersey to determine and measure such

    matters. To assist the Court in evaluating the reasonableness of the hours spent in this action,

    Plaintiffs’ counsel divided the work performed in this case into eight categories:

           Category #1 Pre-filing investigation and pleadings

           Category #2 Post-filing investigation, discovery (including meet & confer and
           appearances) & document review


                                                  4
  Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 6 of 22 PageID: 1186




                   Category #3 Motions to dismiss, related documents and research

                   Category #4 Motion for class certification, related documents and research

                   Category #5 Preparing for and attending mediation

                   Category #6 Settlement negotiations, Settlement Agreement (and related documents)

                   and research

                   Category #7 Settlement motions (and related documents), appearances and research

                   Category #8 Settlement Administration and Post-settlement communications with

                   class members.

                   Using these categories, Plaintiffs’ counsel then assigned each individual time entry to

         the most applicable time category.

                   10. Strategic’s lodestar by biller and major phase/task of the litigation is as follows: 1


Sum of Time                        Categories
Name                                   1                2        3         5       6       7     Cumulative   Rate     TOTAL
Chae, Larry (A)                       2.4                                                           2.4       400       $960.00
Devlin, Michael (A)                   0.2              0.7      1.6      35.6                       38.1      400     $15,240.00
Dugger, Chris (A)                                                                        31.1       31.1      575     $17,882.50
Nakon, Karen (A)                       14.1           96.3      2.2                                112.6      345     $38,847.00
Shahian, Payam (P)                     58.3           57.8     97.8      139.2 14.6 25.7           393.4      710    $279,314.00
Shahian, Ramtin (A)                                                      49.8                       49.8      385     $19,173.00
Swanson, Christopher (A)                2.3            0.6      0.6                                 3.5       325      $1,137.50
Tracy, Kyle (A)                                                                           4.7       4.7       445      $2,091.50
Valero, Joshua (A)                                    0.7        18.5 3.9                           23.1      400      $9,240.00
Vongchanglor, Nicole (A)                0.3           0.2                                           0.5       345       $172.50
Wilson, Alison (A)                      3.5          43.2   1.5                                     48.2      445     $21,449.00
Yu, Gregory (OC)                        8.6          20.2 59.8 47.4 7.8 15.6                       159.4      610     $97,234.00
Cumulative                             89.7          219.7 163.5 290.5 26.3 77.1                   866.8             $502,741.00

P- Partner
A- Attorney
OC- Of-counsel

                11.       Strategic’s lodestar does not include any hours incurred after December 6, 2019.


     1
         SLP is prepared to provide its billing records in the event it is requested by the Court.



                                                                     5
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 7 of 22 PageID: 1187




  The lodestar amount will certainly increase as further work is performed, for example in

  preparing and filing the brief in support of final approval, in addition to other final approval

  related matters.

                     Experience and Hourly Rates of the Strategic’s Attorneys

         12.     Strategic's requested hourly rates are reasonable and consistent with the

  judicially-approved rates of comparable plaintiffs'-side attorneys performing equivalent work.

  See, e.g., Granillo v. FCA US LLC, No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J.

  Aug. 27, 2019) (finding rates of $245 to $725 to be reasonable in a class action against a

  vehicle manufacturer); Saint v. BMW of North America, LLC, No. 12–6105(CCC), 2015 WL

  2448846, *15 (D.N.J. May 21, 2015) (approving, more than four-and-a-half years ago,

  average rates of $421.73 and $540.31 in class action against an automobile

  manufacturer); McLennan v. LG Electronics USA, Inc., No. 2:10-CV-03604-WJM, 2012 WL

  686020, at *10 (D.N.J. Mar. 2, 2012) (Hon. William J. Martini) (approving, seven years ago,

  class counsels’ hourly billing rates of up to $550 for associates and up to $750 for partners); In

  re Schering–Plough/Merck Merger Litig., No. 09-CV-1099 (DMC), 2010 WL 1257722, at *18

  (Mar. 26, 2010) (finding, nine years ago, that “an overall hourly lodestar non-weighted average

  ranging from $465.68 to $681.15 is not unreasonable in light of similar rates charged in the

  market ....”); In re Merck & Co. Vytorin ERISA Litig., No. 08–CV–285 (DMC), 2010 WL
  547613, at *13 (D.N.J. Feb. 9, 2010) (approving, nine years ago, rates between $250 and $835

  per hour; associates at $325 - $525 per hour; and paralegal rates between $100 - $305 per hour);

  McGee v. Cont'l Tire N. Am., Inc., No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar.

  4, 2009) (approving, ten years ago, hourly rates of $ 495 and $600). And see, e.g., Falco v.

  Nissan North America, Inc., Case No. 2:13-cv-00686, Dkt. No. 341 (C.D. Cal. July 16, 2018)

  (approving rates ranging from $295 to $550 for associates and from $600 to $895 for senior

  attorneys and partners); Vargas v. Ford Motor Co., No. CV12-08388 AB (FFMX), 2017 WL

  4766677, at *4 (C.D. Cal. Oct. 18, 2017) (approving rates ranging from $245 to $725); Etter v.
  Thetford Corporation, No. 13-00081-JLS, 2017 WL 1433312 (C.D. Cal. Apr. 14, 2017)


                                                   6
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 8 of 22 PageID: 1188




  (approving $275 to $775 for Southern California attorneys on a contested fee motion); Bravo v.

  Gale Triangle, Inc., No. 16-03347 BRO, 2017 WL 708766, *17 (C.D. Cal. Feb. 16, 2017)

  (approving rates between $350 and $700); Chambers v. Whirlpool Corp., 214 F.Supp.3d 877,

  899 (C.D. Cal. 2016) (approving rates of $485 to $750 for consumer class action attorneys on a

  contested fee motion); MacDonald v. Ford Motor Co., No. 13-02988-JST, 2016 WL 3055643,

  *9 (N.D. Cal. May 31, 2016) (approving rates of $370 to $695 on a contested catalyst motion);

  Klee v. Nissan N. Am., Inc., 2015 U.S. Dist. LEXIS 88270, *38 (C.D. Cal. July 7, 2015)

  (approving rates of $370 to $695); Asghari v. Volkswagen Grp. Of America, No. 13-02529-

  MMM, 2015 WL 12732462 (May 29, 2015) (same); Magsafe Apple Power Adapter Litig., No.

  09-1911-EJD, 2015 U.S. Dist. LEXIS 11353, at *14 (N.D. Cal. Jan. 30, 2015) (finding

  reasonable rates for Bay Area attorneys ranging from $560 to $800 for partners and $285 to $510

  for associates); Rose v. Bank of Am. Corp., No. 5:11-CV-02390-EJD, 2014 U.S. Dist. LEXIS

  121641, at *12 (N.D. Cal. Aug. 29, 2014) (finding reasonable partners rates between $350 - $775

  per hour); Aarons v. BMW of North America, No. 11-7667-PSG, 2014 WL 4090564, at *16

  (C.D. Cal. Apr. 29, 2014) (approving rates ranging from $510-750 for partners and $300-$500

  for associates); Kearney v. Hyundai Motor Am., 2013 U.S. Dist. LEXIS 91636, *24 (C.D. Cal.

  June 28, 2013) (approving hourly rates of $650-$800 for senior attorneys in consumer class

  action); Kim v. Space Pencil, Inc., No. C 11-03796 LB, 2012 WL 5948951, at *8 (N.D. Cal.
  Nov. 28, 2012) (finding reasonable partner rates of $725 - $797 per hour; associates and counsel

  at $350 - $580 per hour); In re Wells Fargo Loan Processor Over-Time Pay Litigation, 2011

  WL 3352460 (N.D. Cal. No. 07-1841, Aug. 2, 2011) (approving hourly rates of $500-$675 for

  attorneys); Buccellato v. AT&T Operations, Inc., 2011 WL 4526673 (N.D. Cal. No. 10-00463,

  June 30, 2011) (approving $290-$740 for attorneys); In re Nuvelo, Inc. Securities Litig., 2011

  WL 2650592 (N.D. Cal. No. 07-04056, July 6, 2011) (approving $500-$700 for partners); In re

  Charles Schwab Corp. Securities Litig., 2011 WL 1481424 (N.D. Cal. No. 08-01510, Apr. 19,

  2011) (approving $380-$650 for partners); Faigman v. AT&T Mobility LLC, 2011 U.S. Dist.
  LEXIS 15825, * 2 (N.D. Cal. Feb. 15, 2011) (approving hourly rates of $650 an hour for partner


                                                 7
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 9 of 22 PageID: 1189




  services and $500 an hour for associate attorney services); Parkinson v. Hyundai Motor America,

  796 F. Supp. 2d 1160, 1172 (C.D. Cal. 2010) (approving hourly rates between $445 and $675);

  Barrera v. Gamestop Corp. (C.D. Cal. Nov. 29, 2010, No. CV 09-1399) ($700 an hour for

  partners; $475 an hour for associates); Richard v. Ameri-Force Mgmt. Servs., Inc. (San Diego

  Super. Ct., August 27, 2010, No. 37-2008-00096019) (approving $495 an hour for associates);

  Anderson v. Nextel Retail Stores, LLC (C.D. Cal. June 20, 2010, No. CV 07-4480) (approving

  $300 to $515 an hour for associates).

         13.    My $710 hourly rate as the managing partner/shareholder of Strategic is

  commensurate with rates other courts have approved in other Class Actions. See Falco v.

  Nissan North America, Inc., Case No. 2:13-cv-00686, Dkt. No. 341 (C.D. Cal. July 16, 2018)

  (approving my 2018 hourly rate of $670); Gray v. BMW of North America, LLC, No. 13-3417,

  2017 WL 3638771 (D.N.J. Aug. 24, 2017) (approving my hourly rate of $650); Haghayeghi v.

  Guess?, Inc., Case No. 14-cv-00020, Dkt. No. 100 (S.D. Cal. Apr. 25, 2017) (in 2017

  approving my hourly rate of $650 in a Telephone Consumer Protection Act class action);

  Aarons et al. v. BMW of North America, LLC, Case No. 11-cv-07667, Dkt. No. 152 (C.D. Cal.

  April 29, 2014) (in 2014 approving my hourly rate of $590 in consumer warranty matter

  involving BMW breach of warranty and its failure to disclose material defects to consumers);

  Keegan et al. v. American Honda Motor Co., Inc., Case No. 10-cv-09508-MMM-AJW, Dkt.
  No. 171 (C.D. Cal. Jan. 1, 2014) (approving my hourly rate of $570 as the managing partner of

  Strategic); Kennedy-Lebar et al. v. Volkswagen Group of America, Inc., Case No. 10-05126-

  KM-MF, Dkt. No. 100 (D.N.J. 2013) (same); Sadowska et al. v. Volkswagen Group of

  America, Inc., Case No. 11-00665-BRO-AGR, Dkt. No. 127 (C.D. Cal. 2013) (same); In Re

  Mini Windshield Actions, Case No. 2:10-cv-01151-ABC (PJWx) (C.D. Cal. October 1, 2012)

  (approving my hourly rate of $550 as the managing partner of SLP).

         14.    My rate is also comparable to those approved for partners performing

  comparable work. (See ¶ 12, supra.)
         15.    Larry Chae, a former associate who worked at Strategic until 2017, received


                                                8
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 10 of 22 PageID: 1190




   his law degree from the University of San Diego in 2009, and has been admitted to the bar

   since February 2010. Since early 2011, he has represented hundreds of consumers in Song

   Beverly Consumer Warranty Act actions across the state in both state and federal courts. His

   experience representing consumers encompasses all aspects of litigation, from initial client

   consultation through fact and expert discovery, law and motion work, trials, post-trial motions,

   and appellate proceedings. In particular, Mr. Chae has tried (both as first chair and second

   chair) five jury trials to verdict and has obtained a plaintiff’s verdict in the majority of those

   actions. Mr. Chae handled consumer warranty and class action matters while he was at

   Strategic.

          16.     Mr. Chae's requested hourly rate of $400 is reasonable and consistent with what

   has been approved by the courts. See Falco v. Nissan North America, Inc., Case No. 2:13-cv-

   00686, Dkt. No. 341 (C.D. Cal. July 16, 2018) (approving Mr. Chae's hourly rate of $400);

   Gray v. BMW of North America, LLC, No. 13-3417, 2017 WL 3638771 (D.N.J. Aug. 24, 2017)

   (approving Mr. Chae's hourly rate of $400).

          17.     Mr. Chae's requested hourly rate is also consistent with the rates courts have

   awarded to other plaintiffs' attorneys for similar services. See, e.g., Granillo v. FCA US LLC,

   No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J. Aug. 27, 2019) (finding rates of

   $245 to $725 to be reasonable in a class action against a vehicle manufacturer); Saint v. BMW
   of North America, LLC, No. 12–6105(CCC), 2015 WL 2448846, *15 (D.N.J. May 21, 2015)

   (approving, more than four-and-a-half years ago, average rates of $421.73 and $540.31

   in class action against an automobile manufacturer); McLennan v. LG Electronics USA, Inc.,

   No. 2:10-CV-03604-WJM, 2012 WL 686020, at *10 (D.N.J. Mar. 2, 2012) (Hon. William J.

   Martini) (approving, seven years ago, class counsels’ hourly billing rates of up to $550 for

   associates and up to $750 for partners); In re Schering–Plough/Merck Merger Litig., No. 09-

   CV-1099 (DMC), 2010 WL 1257722, at *18 (Mar. 26, 2010) (finding, nine years ago, that “an

   overall hourly lodestar non-weighted average ranging from $465.68 to $681.15 is not
   unreasonable in light of similar rates charged in the market ....”); In re Merck & Co. Vytorin


                                                     9
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 11 of 22 PageID: 1191




   ERISA Litig., No. 08–CV–285 (DMC), 2010 WL 547613, at *13 (D.N.J. Feb. 9, 2010)

   (approving, nine years ago, rates between $250 and $835 per hour; associates at $325 - $525

   per hour; and paralegal rates between $100 - $305 per hour); McGee v. Cont'l Tire N. Am., Inc.,

   No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar. 4, 2009) (approving, ten years ago,

   hourly rates of $495 and $600).

            18.   Michael Devlin, a former associate at Strategic, is a 2009 graduate of the

   University of Southern California Law School and has been admitted to practice law in

   California since December 2009. Throughout the course of his career, he has successfully

   represented hundreds of consumers in lemon law cases. While his focus has largely been

   related to consumer protection, Mr. Devlin has also represented clients in employment and

   labor disputes, business disputes, and real estate matters. He has extensive trial experience,

   having worked as lead, second, and/or solo trial chair and obtained favorable jury verdict s on

   numerous occasions involving lemon law cases. From 2009 to 2013, Mr. Devlin worked as an

   associate attorney at The Bickel Law Firm, Inc. in San Diego, California representing plaintiffs

   throughout the state in Song-Beverly Consumer Warranty Act disputes. Upon moving to Los

   Angeles in 2013, He worked as an associate at Yadegar, Minoofar & Soleymani LLP where he

   assisted in various types of disputes with a main focus on plaintiffs-side employment matters.

   While at Strategic, Mr. Devlin re-focused his practice on the representation of consumers both
   in individual consumer warranty actions as well as in class actions.

            19.   Mr. Devlin's requested hourly rate of $400 is reasonable and consistent with

   what has been approved by the courts. See Falco v. Nissan North America, Inc., Case No.

   2:13-cv-00686, Dkt. No. 341 (C.D. Cal. July 16, 2018) (approving Mr. Devlin's hourly rate of

   $400).

            20.   Mr. Devlin's requested hourly rate is also consistent with the rates courts have

   awarded to other plaintiffs' attorneys for similar services. See, e.g., Granillo v. FCA US LLC,

   No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J. Aug. 27, 2019) (finding rates of
   $245 to $725 to be reasonable in a class action against a vehicle manufacturer); Saint v. BMW


                                                  10
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 12 of 22 PageID: 1192




   of North America, LLC, No. 12–6105(CCC), 2015 WL 2448846, *15 (D.N.J. May 21, 2015)

   (approving, more than four-and-a-half years ago, average rates of $421.73 and $540.31

   in class action against an automobile manufacturer); McLennan v. LG Electronics USA, Inc.,

   No. 2:10-CV-03604-WJM, 2012 WL 686020, at *10 (D.N.J. Mar. 2, 2012) (Hon. William J.

   Martini) (approving, seven years ago, class counsels’ hourly billing rates of up to $550 for

   associates and up to $750 for partners); In re Schering–Plough/Merck Merger Litig., No. 09-

   CV-1099 (DMC), 2010 WL 1257722, at *18 (Mar. 26, 2010) (finding, nine years ago, that “an

   overall hourly lodestar non-weighted average ranging from $465.68 to $681.15 is not

   unreasonable in light of similar rates charged in the market ....”); In re Merck & Co. Vytorin

   ERISA Litig., No. 08–CV–285 (DMC), 2010 WL 547613, at *13 (D.N.J. Feb. 9, 2010)

   (approving, nine years ago, rates between $250 and $835 per hour; associates at $325 - $525

   per hour; and paralegal rates between $100 - $305 per hour); McGee v. Cont'l Tire N. Am., Inc.,

   No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar. 4, 2009) (approving, ten years ago,

   hourly rates of $495 and $600).

          21.     Chris Dugger, a former attorney at Strategic graduated from Pepperdine Law

   School in 2005. He was admitted to the California State bar in 2005. Prior to working at

   strategic, Mr. Dugger specialized in intellectual property litigation and was a senior associate

   at Glaser Weil. At Strategic, Mr. Dugger assisted with consumer litigation matters and
   research.

          22.     Mr. Dugger's requested hourly rate of $575/hr is reasonable and is also

   consistent with the rates courts have awarded to other plaintiffs' attorneys for similar services.

   See, e.g., See Falco v. Nissan North America, Inc., Case No. 2:13-cv-00686, Dkt. No. 341

   (C.D. Cal. July 16, 2018) (approving Mr. Yu's 2018 hourly rate of $595); Gray v. BMW of

   North America, LLC, No. 13-3417, 2017 WL 3638771 (D.N.J. Aug. 24, 2017) (approving Mr.

   Yu's hourly rate of $575); [Mr. Dugger has similar experience to Mr. Yu]; Also See Granillo v.

   FCA US LLC, No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J. Aug. 27, 2019)
   (finding rates of $245 to $725 to be reasonable in a class action against a vehicle


                                                   11
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 13 of 22 PageID: 1193




   manufacturer); Saint v. BMW of North America, LLC, No. 12–6105(CCC), 2015 WL 2448846,

   *15 (D.N.J. May 21, 2015) (approving, more than four-and-a-half years ago, average rates of

   $421.73 and $540.31 in class action against an automobile manufacturer); McLennan v. LG

   Electronics USA, Inc., No. 2:10-CV-03604-WJM, 2012 WL 686020, at *10 (D.N.J. Mar. 2,

   2012) (Hon. William J. Martini) (approving, seven years ago, class counsels’ hourly billing

   rates of up to $550 for associates and up to $750 for partners); In re Schering–Plough/Merck

   Merger Litig., No. 09-CV-1099 (DMC), 2010 WL 1257722, at *18 (Mar. 26, 2010) (finding,

   nine years ago, that “an overall hourly lodestar non-weighted average ranging from $465.68 to

   $681.15 is not unreasonable in light of similar rates charged in the market ....”); In re Merck &

   Co. Vytorin ERISA Litig., No. 08–CV–285 (DMC), 2010 WL 547613, at *13 (D.N.J. Feb. 9,

   2010) (approving, nine years ago, rates between $250 and $835 per hour; associates at $325 -

   $525 per hour; and paralegal rates between $100 - $305 per hour); McGee v. Cont'l Tire N. Am.,

   Inc., No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar. 4, 2009) (approving, ten years

   ago, hourly rates of $495 and $600).

          23.      Karen Nakon is a former associate of Strategic Legal Practices. She received

   her law degree in 2010 from DePaul University, where she distinguished herself academically,

   graduating in the top twenty percent of her class, and as an editor of the DePaul Law Review.

   Ms. Nakon was admitted to the Illinois Bar in 2010 and to the California Bar in 2011. Ms.
   Nakon primarily handled individual breach-of-warranty matters and assisted senior attorneys

   with class actions matters when called upon to do so. Prior to joining Strategic, Ms. Nakon

   was an associate at another plaintiff’s firm, specializing in wage-and-hour class actions.

   During her time at that firm, Ms. Nakon served as a member of a trial team that successfully

   negotiated a settlement on behalf of thousands of California employees. Ms. Nakon's

   professional experience also includes a broad range of transactional work in both California

   and Illinois.

          24.      Ms. Nakon's requested hourly rate of $345 is reasonable and consistent with
   what has been approved by the courts. See Falco v. Nissan North America, Inc., Case No.


                                                  12
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 14 of 22 PageID: 1194




   2:13-cv-00686, Dkt. No. 341 (C.D. Cal. July 16, 2018) (approving Ms. Nakon's hourly rate of

   $345).

            25.   Ms. Nakon's requested hourly rate is also consistent with the rates courts have

   awarded to other plaintiffs' attorneys for similar services. See, e.g., Granillo v. FCA US LLC,

   No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J. Aug. 27, 2019) (finding rates of

   $245 to $725 to be reasonable in a class action against a vehicle manufacturer); Saint v. BMW

   of North America, LLC, No. 12–6105(CCC), 2015 WL 2448846, *15 (D.N.J. May 21, 2015)

   (approving, more than four-and-a-half years ago, average rates of $421.73 and $540.31

   in class action against an automobile manufacturer); McLennan v. LG Electronics USA, Inc.,

   No. 2:10-CV-03604-WJM, 2012 WL 686020, at *10 (D.N.J. Mar. 2, 2012) (Hon. William J.

   Martini) (approving, seven years ago, class counsels’ hourly billing rates of up to $550 for

   associates and up to $750 for partners); In re Schering–Plough/Merck Merger Litig., No. 09-

   CV-1099 (DMC), 2010 WL 1257722, at *18 (Mar. 26, 2010) (finding, nine years ago, that “an

   overall hourly lodestar non-weighted average ranging from $465.68 to $681.15 is not

   unreasonable in light of similar rates charged in the market ....”); In re Merck & Co. Vytorin

   ERISA Litig., No. 08–CV–285 (DMC), 2010 WL 547613, at *13 (D.N.J. Feb. 9, 2010)

   (approving, nine years ago, rates between $250 and $835 per hour; associates at $325 - $525

   per hour; and paralegal rates between $100 - $305 per hour); McGee v. Cont'l Tire N. Am., Inc.,
   No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar. 4, 2009) (approving, ten years ago,

   hourly rates of $495 and $600).

            26.   Ramtin Shahian, a former associate at Strategic received his undergraduate

   degree from the University of California, Los Angeles, in 2007, where he majored in history.

   He subsequently attended Southwestern Law School, graduating in 2010. He has experience

   with class actions, consumer protection law, and breach of warranty claims.

            27.   Mr. Shahian's requested hourly rate of $385/hr is reasonable and is also

   consistent with the rates courts have awarded to other plaintiffs' attorneys for similar services.
   See, e.g., See Falco v. Nissan North America, Inc., Case No. 2:13-cv-00686, Dkt. No. 341


                                                   13
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 15 of 22 PageID: 1195




   (C.D. Cal. July 16, 2018) (approving Mr. Chae's hourly rate of $400); Gray v. BMW of North

   America, LLC, No. 13-3417, 2017 WL 3638771 (D.N.J. Aug. 24, 2017) (approving Mr. Chae's

   hourly rate of $400). Ramtin Shahian has similar experience to Larry Chae.; Also See

   Granillo v. FCA US LLC, No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J. Aug. 27,

   2019) (finding rates of $245 to $725 to be reasonable in a class action against a vehicle

   manufacturer); Saint v. BMW of North America, LLC, No. 12–6105(CCC), 2015 WL 2448846,

   *15 (D.N.J. May 21, 2015) (approving, more than four-and-a-half years ago, average rates of

   $421.73 and $540.31 in class action against an automobile manufacturer); McLennan v. LG

   Electronics USA, Inc., No. 2:10-CV-03604-WJM, 2012 WL 686020, at *10 (D.N.J. Mar. 2,

   2012) (Hon. William J. Martini) (approving, seven years ago, class counsels’ hourly billing

   rates of up to $550 for associates and up to $750 for partners); In re Schering–Plough/Merck

   Merger Litig., No. 09-CV-1099 (DMC), 2010 WL 1257722, at *18 (Mar. 26, 2010) (finding,

   nine years ago, that “an overall hourly lodestar non-weighted average ranging from $465.68 to

   $681.15 is not unreasonable in light of similar rates charged in the market ....”); In re Merck &

   Co. Vytorin ERISA Litig., No. 08–CV–285 (DMC), 2010 WL 547613, at *13 (D.N.J. Feb. 9,

   2010) (approving, nine years ago, rates between $250 and $835 per hour; associates at $325 -

   $525 per hour; and paralegal rates between $100 - $305 per hour); McGee v. Cont'l Tire N. Am.,

   Inc., No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar. 4, 2009) (approving, ten years
   ago, hourly rates of $495 and $600).

          28.     Christopher Swanson, a former associate at Strategic, received his law degree

   from the University of California, Los Angeles in 2011, where he distinguished himself

   academically, graduating in the top third of his class, as well as through participation in the

   moot court team, the transactional lawyering team, and the Journal of Law and Technology,

   where he served as an editor. He started working at Strategic in July 2012, and his prior

   professional experience includes working at Hunt Ortmann and the Los Angeles City

   Attorney’s Office. Mr. Swanson has experience with consumer protection law, breach of
   warranty claims, and class action law.


                                                   14
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 16 of 22 PageID: 1196




          29.     Mr. Swanson's requested hourly rate of $325—which was his last rate before

   departing Strategic in 2014—is consistent with previously approved rates. See Falco v. Nissan

   North America, Inc., Case No. 2:13-cv-00686, Dkt. No. 341 (C.D. Cal. July 16, 2018)

   (approving Mr. Swanson's hourly rate of $325); Gray v. BMW of North America, LLC, No. 13-

   3417, 2017 WL 3638771 (D.N.J. Aug. 24, 2017) (approving Mr. Swanson's hourly rate of

   $325); Aarons et al. v. BMW of North America, LLC, Case No. 11-cv-07667, Dkt. No. 152

   (C.D. Cal. April 29, 2014) (approving Mr. Swanson’s hourly rate of $325).

          30.     Mr. Swanson's requested hourly rate is also consistent with the rates courts have

   awarded to other plaintiffs' attorneys for similar services. See, e.g., Granillo v. FCA US LLC,

   No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J. Aug. 27, 2019) (finding rates of

   $245 to $725 to be reasonable in a class action against a vehicle manufacturer); Saint v. BMW

   of North America, LLC, No. 12–6105(CCC), 2015 WL 2448846, *15 (D.N.J. May 21, 2015)

   (approving, more than four-and-a-half years ago, average rates of $421.73 and $540.31

   in class action against an automobile manufacturer); McLennan v. LG Electronics USA, Inc.,

   No. 2:10-CV-03604-WJM, 2012 WL 686020, at *10 (D.N.J. Mar. 2, 2012) (Hon. William J.

   Martini) (approving, seven years ago, class counsels’ hourly billing rates of up to $550 for

   associates and up to $750 for partners); In re Schering–Plough/Merck Merger Litig., No. 09-

   CV-1099 (DMC), 2010 WL 1257722, at *18 (Mar. 26, 2010) (finding, nine years ago, that “an
   overall hourly lodestar non-weighted average ranging from $465.68 to $681.15 is not

   unreasonable in light of similar rates charged in the market ....”); In re Merck & Co. Vytorin

   ERISA Litig., No. 08–CV–285 (DMC), 2010 WL 547613, at *13 (D.N.J. Feb. 9, 2010)

   (approving, nine years ago, rates between $250 and $835 per hour; associates at $325 - $525

   per hour; and paralegal rates between $100 - $305 per hour); McGee v. Cont'l Tire N. Am., Inc.,

   No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar. 4, 2009) (approving, ten years ago,

   hourly rates of $495 and $600).

          31.     Kyle Tracy, an associate at Strategic graduated from Loyola Law school on the
   Dean’s list. He was admitted to the California State Bar in 2010. Throughout his legal career,


                                                  15
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 17 of 22 PageID: 1197




   Kyle has provided a voice for the underdog. Kyle was one of the pioneers of talcum powder

   litigation as he trailblazed many firsts, including the first ever cosmetic talc manufacturer

   verdict and the first ever settlement by the powerhouse defendant in talc litigation. At

   Strategic, he focuses on consumer warranty and fraud matters.

          32.     Mr. Tracy's requested hourly rate of $445/hr is reasonable and is also consistent

   with the rates courts have awarded to other plaintiffs' attorneys for similar services. See See

   Falco v. Nissan North America, Inc., Case No. 2:13-cv-00686, Dkt. No. 341 (C.D. Cal. July

   16, 2018) (approving Mr. Devlin's hourly rate of $400). Mr. Devlin has similar experience to

   Mr. Tracy; Also See Granillo v. FCA US LLC, No. CV16153FLWDEA, 2019 WL 4052432, at

   *5 (D.N.J. Aug. 27, 2019) (finding rates of $245 to $725 to be reasonable in a class action

   against a vehicle manufacturer); Saint v. BMW of North America, LLC, No. 12–6105(CCC),

   2015 WL 2448846, *15 (D.N.J. May 21, 2015) (approving, more than four-and-a-half years

   ago, average rates of $421.73 and $540.31 in class action against an automobile

   manufacturer); McLennan v. LG Electronics USA, Inc., No. 2:10-CV-03604-WJM, 2012 WL

   686020, at *10 (D.N.J. Mar. 2, 2012) (Hon. William J. Martini) (approving, seven years ago,

   class counsels’ hourly billing rates of up to $550 for associates and up to $750 for partners); In

   re Schering–Plough/Merck Merger Litig., No. 09-CV-1099 (DMC), 2010 WL 1257722, at *18

   (Mar. 26, 2010) (finding, nine years ago, that “an overall hourly lodestar non-weighted average
   ranging from $465.68 to $681.15 is not unreasonable in light of similar rates charged in the

   market ....”); In re Merck & Co. Vytorin ERISA Litig., No. 08–CV–285 (DMC), 2010 WL

   547613, at *13 (D.N.J. Feb. 9, 2010) (approving, nine years ago, rates between $250 and $835

   per hour; associates at $325 - $525 per hour; and paralegal rates between $100 - $305 per hour);

   McGee v. Cont'l Tire N. Am., Inc., No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar.

   4, 2009) (approving, ten years ago, hourly rates of $495 and $600).

          33.     Joshua Valero. a former associate at Strategic, received his law degree in 2009

   from Loyola Law School. He joined Strategic in December of 2013 and handled numerous
   lemon law and class action matters. Prior to joining Strategic, Mr. Valero was an associate at


                                                   16
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 18 of 22 PageID: 1198




   another plaintiff's firm, specializing in class action automotive defect litigation cases. During

   his time at that firm, Mr. Valero represented consumers in both individual and class action

   cases involving defective vehicles.

          34.     Mr. Valero’s requested hourly rate of $400 is reasonable and consistent with

   what has been approved by the courts. See Falco v. Nissan North America, Inc., Case No.

   2:13-cv-00686, Dkt. No. 341 (C.D. Cal. July 16, 2018) (approving Mr. Valero's hourly rate of

   $400); Gray v. BMW of North America, LLC, No. 13-3417, 2017 WL 3638771 (D.N.J. Aug.

   24, 2017) (approving Mr. Valero's hourly rate of $400); MacDonald v. Ford Motor Co., No.

   13-CV-02988-JST, 2016 WL 3055643, at *9 (N.D. Cal. May 31, 2016) (approving Mr.

   Valero’s hourly rate of $395); Asghari v. Volkswagen Grp. of Am., Inc., No.

   CV1302529MMMVBKX, 2015 WL 12732462, at *43 (C.D. Cal. May 29, 2015) (approving

   Mr. Valero’s hourly rate of $375).

          35.     Mr. Valero's requested hourly rate is also consistent with the rates courts have

   awarded to other plaintiffs' attorneys for similar services. See, e.g., Granillo v. FCA US LLC,

   No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J. Aug. 27, 2019) (finding rates of

   $245 to $725 to be reasonable in a class action against a vehicle manufacturer); Saint v. BMW

   of North America, LLC, No. 12–6105(CCC), 2015 WL 2448846, *15 (D.N.J. May 21, 2015)

   (approving, more than four-and-a-half years ago, average rates of $421.73 and $540.31
   in class action against an automobile manufacturer); McLennan v. LG Electronics USA, Inc.,

   No. 2:10-CV-03604-WJM, 2012 WL 686020, at *10 (D.N.J. Mar. 2, 2012) (Hon. William J.

   Martini) (approving, seven years ago, class counsels’ hourly billing rates of up to $550 for

   associates and up to $750 for partners); In re Schering–Plough/Merck Merger Litig., No. 09-

   CV-1099 (DMC), 2010 WL 1257722, at *18 (Mar. 26, 2010) (finding, nine years ago, that “an

   overall hourly lodestar non-weighted average ranging from $465.68 to $681.15 is not

   unreasonable in light of similar rates charged in the market ....”); In re Merck & Co. Vytorin

   ERISA Litig., No. 08–CV–285 (DMC), 2010 WL 547613, at *13 (D.N.J. Feb. 9, 2010)
   (approving, nine years ago, rates between $250 and $835 per hour; associates at $325 - $525


                                                   17
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 19 of 22 PageID: 1199




   per hour; and paralegal rates between $100 - $305 per hour); McGee v. Cont'l Tire N. Am., Inc.,

   No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar. 4, 2009) (approving, ten years ago,

   hourly rates of $495 and $600).

          36.     Nicole Vongchanglor, a former associate at Strategic graduated from

   Southwestern School of Law and was admitted to the California State Bar in 2011. At

   Strategic, she focused on consumer warranty litigation.

          37.     Ms. Vongchanglor's requested hourly rate of $345/hr is reasonable and is also

   consistent with the rates courts have awarded to other plaintiffs' attorneys for similar services.

   See Falco v. Nissan North America, Inc., Case No. 2:13-cv-00686, Dkt. No. 341 (C.D. Cal.

   July 16, 2018) (approving Ms. Nakon's hourly rate of $345). Ms Vonchanglor has similar

   experience to Ms. Nakon. Also See Granillo v. FCA US LLC, No. CV16153FLWDEA, 2019

   WL 4052432, at *5 (D.N.J. Aug. 27, 2019) (finding rates of $245 to $725 to be reasonable in a

   class action against a vehicle manufacturer).

          38.     Alison Wilson, a former associate at Strategic, received her law degree from the

   University of the Pacific, McGeorge School of Law and was admitted to the California bar in

   May of 2008. Her experience at the firm was focused on the representation of plaintiffs in

   consumer rights litigation. She had previously worked on complex product liability and wage

   and hour class action matters and has experience handling all phases of litigation in both state
   and federal court. She has also successfully completed numerous jury and court trials and

   previously served as a mock trial coach. Moreover, she had published articles in the Consumer

   Attorneys of California’s Forum Magazine and the Daily Journal.

          39.     Ms. Wilson's requested hourly rate is also consistent with the rates courts have

   awarded to other plaintiffs' attorneys for similar services. See, e.g., Granillo v. FCA US LLC,

   No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J. Aug. 27, 2019) (finding rates of

   $245 to $725 to be reasonable in a class action against a vehicle manufacturer); Saint v. BMW

   of North America, LLC, No. 12–6105(CCC), 2015 WL 2448846, *15 (D.N.J. May 21, 2015)
   (approving, more than four-and-a-half years ago, average rates of $421.73 and $540.31


                                                   18
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 20 of 22 PageID: 1200




   in class action against an automobile manufacturer); McLennan v. LG Electronics USA, Inc.,

   No. 2:10-CV-03604-WJM, 2012 WL 686020, at *10 (D.N.J. Mar. 2, 2012) (Hon. William J.

   Martini) (approving, seven years ago, class counsels’ hourly billing rates of up to $550 for

   associates and up to $750 for partners); In re Schering–Plough/Merck Merger Litig., No. 09-

   CV-1099 (DMC), 2010 WL 1257722, at *18 (Mar. 26, 2010) (finding, nine years ago, that “an

   overall hourly lodestar non-weighted average ranging from $465.68 to $681.15 is not

   unreasonable in light of similar rates charged in the market ....”); In re Merck & Co. Vytorin

   ERISA Litig., No. 08–CV–285 (DMC), 2010 WL 547613, at *13 (D.N.J. Feb. 9, 2010)

   (approving, nine years ago, rates between $250 and $835 per hour; associates at $325 - $525

   per hour; and paralegal rates between $100 - $305 per hour); McGee v. Cont'l Tire N. Am., Inc.,

   No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar. 4, 2009) (approving, ten years ago,

   hourly rates of $495 and $600).

          40.     Gregory Yu received his law degree in 2003 from the University of Southern

   California, Gould School of Law. From 2004 to 2006, Mr. Yu worked at a prominent Southern

   California insurance and employment defense firm representing national insurance companies.

   From 2006 to 2010, he worked at a plaintiff-side class action firm specializing in wage-and-

   hour and consumer law, where he helped to recover millions of dollars on behalf of employees

   nationwide. Mr. Yu has been of-counsel to Strategic since 2011 and has been involved in
   litigating individual and class action consumer matters. In particular, Mr. Yu handles critical,

   high-profile briefs for Strategic—many addressing novel issues of law and fact—including

   dispositive motions, oppositions to dispositive motions, and appellate briefs. Some of the

   briefs on which Mr. Yu worked and prevailed have led to significant, notable opinions, which

   have been featured in treatises, law review articles, and/or legal think pieces.

          41.     Mr. Yu’s hourly rate of $610 per hour is reasonable and similar with what has

   been approved by the courts in prior years. See Falco v. Nissan North America, Inc., Case No.

   2:13-cv-00686, Dkt. No. 341 (C.D. Cal. July 16, 2018) (approving Mr. Yu's 2018 hourly rate
   of $595); Gray v. BMW of North America, LLC, No. 13-3417, 2017 WL 3638771 (D.N.J. Aug.


                                                   19
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 21 of 22 PageID: 1201




   24, 2017) (approving Mr. Yu's hourly rate of $575); Haghayeghi v. Guess?, Inc., Case No. 14-

   cv-00020, Dkt. No. 100 (S.D. Cal. Apr. 25, 2017) (in 2017 approving Mr. Yu’s hourly rate of

   $575 in a Telephone Consumer Protection Act class action); Zakskorn v. American Honda

   Motor Co., Inc., 2015 WL 3622990 (E.D. Cal June 9, 2015) (approving Mr. Yu’s requested

   hourly rate of $550); Asghari, et al. v. Volkswagen Group of America, Inc., et al., Case No. 13-

   CV-02529, Dkt. No. 185 (C.D. Cal. May 29, 2015) (same); Aarons et al. v. BMW of North

   America, LLC, Case No. 11-cv-07667, Dkt. No. 152 (C.D. Cal. April 29, 2014) (approving Mr.

   Yu’s hourly rate of $545); Keegan et al. v. American Honda Motor Co., Inc., Case No. 10-cv-

   09508-MMM-AJW, Dkt. No. 171 (C.D. Cal. Jan. 1, 2014) (approving Mr. Yu’s hourly rate of

   $520); Kennedy-Lebar et al. v. Volkswagen Group of America, Inc., Case No. 10-05126-KM-

   MF, Dkt. No. 100 (D.N.J. 2013) (same); Sadowska et al. v. Volkswagen Group of America,

   Inc., Case No. 11-00665-BRO-AGR, Dkt. No. 127 (C.D. Cal. 2013) (approving Mr. Yu’s

   hourly rate of $515).

          42.     Mr. Yu's requested hourly rate is also consistent with the rates courts have

   awarded to other plaintiffs' attorneys for similar services. See, e.g., Granillo v. FCA US LLC,

   No. CV16153FLWDEA, 2019 WL 4052432, at *5 (D.N.J. Aug. 27, 2019) (finding rates of

   $245 to $725 to be reasonable in a class action against a vehicle manufacturer); Saint v. BMW

   of North America, LLC, No. 12–6105(CCC), 2015 WL 2448846, *15 (D.N.J. May 21, 2015)
   (approving, more than four-and-a-half years ago, average rates of $421.73 and $540.31

   in class action against an automobile manufacturer); McLennan v. LG Electronics USA, Inc.,

   No. 2:10-CV-03604-WJM, 2012 WL 686020, at *10 (D.N.J. Mar. 2, 2012) (Hon. William J.

   Martini) (approving, seven years ago, class counsels’ hourly billing rates of up to $550 for

   associates and up to $750 for partners); In re Schering–Plough/Merck Merger Litig., No. 09-

   CV-1099 (DMC), 2010 WL 1257722, at *18 (Mar. 26, 2010) (finding, nine years ago, that “an

   overall hourly lodestar non-weighted average ranging from $465.68 to $681.15 is not

   unreasonable in light of similar rates charged in the market ....”); In re Merck & Co. Vytorin
   ERISA Litig., No. 08–CV–285 (DMC), 2010 WL 547613, at *13 (D.N.J. Feb. 9, 2010)


                                                  20
Case 2:12-cv-07849-MCA-LDW Document 89-3 Filed 12/09/19 Page 22 of 22 PageID: 1202




   (approving, nine years ago, rates between $250 and $835 per hour; associates at $325 - $525

   per hour; and paralegal rates between $100 - $305 per hour); McGee v. Cont'l Tire N. Am., Inc.,

   No. 06-6234 (GEB), 2009 WL 539893, at *18 (D.N.J. Mar. 4, 2009) (approving, ten years ago,

   hourly rates of $495 and $600).

                                  Unreimbursed Costs and Expenses

          43.     Over the course of this litigation, my firm incurred a total of $15,584.32 in

   unreimbursed costs and expenses:
                                                              Sum of
                             Category                         Amount
                             Mediation                            $2,165.36
                             Travel                               $7,791.53
                             Filing, Messenger and Expert         $5,627.43
                             Grand Total                         $15,584.32



          44.     These incurred costs and expenses, which were recorded during the regular

   course of business, were reasonable and necessary to properly prosecute this matter as a

   potential class action and obtain a class-wide settlement.

          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct. Executed on December 9, 2019 at Los Angeles, California.




                                                            Payam Shahian




                                                      21
